On order of the Court, the application for leave to appeal the October 3, 2018 order of the Court of Appeals is considered, and pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals shall consider whether a defendant's unpreserved claim regarding his or her lack of physical presence at sentencing is subject to review for plain error. See People v. Heller, 316 Mich.App. 314, 891 N.W.2d 541 (2016). We direct the Court of Appeals' attention to the fact that it currently has before it the case of People v. Enciso, --- Mich. ----, 920 N.W.2d 565 (2018), a case we remanded as on leave granted on December 19, 2018. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.